Case 4:20-cv-10020-MFL-APP ECF No. 11 filed 08/27/20        PageID.516    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHRISTOPHER ALLAN FETTE,

             Petitioner,                            Case No. 4:20-cv-10020
                                                    Hon. Matthew F. Leitman
v.

CONNIE HORTON,

          Respondent.
__________________________________________________________________/

       ORDER DIRECTING PETITIONER TO FURNISH RECORDS

      This is a habeas case brought by Michigan prisoner Christopher Allan Fette.

Among other things, Petitioner claims that his guilty plea in state court was

involuntary due to his mental illness and learning disabilities. Petitioner indicated

that medical records supporting this claim were attached to his petition, but they

were not included in the copy of the petition filed with the Court. Furthermore,

Respondent filed a motion to dismiss the petition on statute of limitations grounds.

Petitioner asserts in his response that he is entitled to equitable tolling due to his

mental illness and learning disabilities, and he refers the Court to medical records

that again do not appear in any of his pleadings.

      Rule 7(a) of the Rules Governing § 2254 Cases provides that the Court “may

direct the record be expanded by the parties by the inclusion of additional materials

relevant to the determination of the merits of the petition.” The decision whether to
                                          1
Case 4:20-cv-10020-MFL-APP ECF No. 11 filed 08/27/20         PageID.517     Page 2 of 2




expand a habeas record is within the sound discretion of the Court. See West v. Bell,

550 F.3d 542, 551 (6th Cir. 2008). It appears the medical records referred to by

Petitioner were inadvertently omitted. Such records, if they exist, may aid the Court

in resolving the issues raised in the petition and the motion to dismiss.

      The Court therefore directs Petitioner to file with the Court the missing

records referred to in his petition and response to Respondent’s motion to dismiss

by October 30, 2020.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 27, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 27, 2020, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          2
